In an action to recover damages for personal and other injuries, as the result of a collision on the highway between a passenger automobile and a tractor-trailer, in which there is a counterclaim for similar relief, judgment, entered in favor of plaintiff, after trial by the court without a jury, reversed on the law and the facts and a new trial granted, with costs to abide the event. The judgment is against the weight of the evidence. Adel, Sneed and Wenzel, JJ., concur; *1148Nolan, P. J., and Johnston, J., dissent and vote to affirm on the ground that the testimony and exhibits presented an issue of fact, and that the trial judge, on sufficient evidence, properly resolved that issue in favor of the plaintiff. [See Muldoon v. A. F. D., Inc., ante, p. 1144.]